Case 1:20-cr-00073-TFM-B Document 81 Filed 05/07/21 Page 1 of 2                      PageID #: 483




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION



   UNITED STATES OF AMERICA,                     *
                                                 *
                  VS.                            *    CRIMINAL NO. CR-20-00073-TFM
                                                 *
   TIA DEYON PUGH,                               *
                                                 *
                  Defendant.                     *


          UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE


          COMES NOW the Defendant, TIA DEYON PUGH, by and through undersigned

   counsel, and requests that the Court modify the Conditions of Release as entered by this

   Court on June 9, 2020, ECF 15, and as modified by endorsed order on July 29, 2020 ECF

   27, to remove, terminate and/or discontinue the requirement of location monitoring in

   paragraph 8(p). In support of same, defendant shows as follows:

   1.     That Pugh has been on conditions of release without issue since June 9, 2020.

   2.     That this matter is set for a jury trial on May 17, 2021. As such, she intends to

   dress appropriately for a trial and the ankle monitor required by paragraph 8(p) will be

   visible to the jury. Counsel seeks to minimize any bias, prejudice or

   unintended/misconstrued negative visual image or message that such a monitoring device

   may create in the mind of potential jurors or the petite jury selected to decide this case.

   4.     That counsel for the United States and U.S. Pretrial Services have been consulted,

   and neither are opposed to this modification request. All other terms of the release order

   will remain the same.
Case 1:20-cr-00073-TFM-B Document 81 Filed 05/07/21 Page 2 of 2                     PageID #: 484




   5.     Defendant further submits that modification of her release conditions will not

   compromise the purposes of §18 U.S.C. 3142 or 3143.

                                                 Respectfully submitted,



                                                 s/GORDON ARMSTRONG
                                                 Gordon G. Armstrong, III
                                                 Attorney at Law
                                                 P.O. Box 1464
                                                 Mobile, Alabama 36633
                                                 Telephone: 251-434-6428
                                                 gga3@arserv.com


                                     CERTIFICATE OF SERVICE

            I certify that on this 7th day of May, 2021, I electronically filed the foregoing
   with the Clerk of the Court using CM/ECF system which will send notification of such
   filing to:

   Christopher Bodner, Esq.
   Justin D. Kopf, Esq.
   United States Attorney’s Office
   63 N. Royal Street, Suite 600
   Mobile, AL. 36601


                                                 s/GORDON ARMSTRONG
                                                 Gordon G. Armstrong, III
